DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 are pending.
Claims 1-10 have been examined on the merits.

Priority
This application 16/518544 was filed as a DIVISIONAL application of US application 15/424559, filed on 02/03/2017 now abandoned, under 35 U.S.C. 121.  The instant application is an improper DIV, because there is no restriction requirement set forth in the application 15/424559.  The instant application also claims for foreign priority under 35 U.S.C. 119(a)-(d) to foreign application GERMANY 102012017 026.2 filed on 08/28/2012. However, this claim for foreign priority does not meet the conditions set forth under 35 U.S.C. 119(a)-(d), because US Application 15/424559 was not filed timely for claiming the priority. Accordingly, the instant application cannot get the priority benefits of GERMANY 102012017 026.2. 
Upon review of the record of US application 15/424559, it has been determined that the instant claims are not supported by the disclosure of the application. Therefore, the filing date of the instant application, 7/22/2019, will be used for prior art purposes for Claims 1-10.
Examiner noticed Applicant filed a corrected ADS on 05/09/2022. This corrected ADS was not received timely in the 4/16 month time period, thus not being accepted. Applicant may petition for unintentional delay in timeliness to get the ADS corrected.

Specification
The specification along with the abstract filed on 07/22/2019 is objected to for failing to comply with the format requirement. In details, the content of the specification is not listed under proper sections, such as “BACKGROUND OF THE INVENTION” and “DETAILED DESCRIPTION OF THE INVENTION”, in proper orders.  Applicants are reminded that “the content of the specification should be: 
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The instant specification should be amended to comply with this format. For example, the abstract should be amended to become a single paragraph; the description of the related art should be placed in a section named under “Background of the Invention; the figure description should be placed in a section named under “Brief Description of the Drawings”; and the “Examples” should be placed in a section named under “Detailed Description of the Invention”; and.  Applicant is required to amend the specification without introducing any new matter in response to this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.

Drawings
The drawings submitted on 07/22/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 8 is objected to because of the recitations of “DsRed”, “HcRed”, “AsRed”, “AmCyan”, “ZsGreen”, “AcGFP”, and ZsYellow”.  Abbreviations should be spelled out at least once in the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation, which uses the word “means” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are: a means of (for) flow cytometer in Claim 10.
Claim 10 of the instant application recites the limitation “means of flow cytometry” (equivalent to a term of a means for flow cytometer). The term “means” is modified by functional language “flow cytometry”, but not modified by sufficient structure for performing the claimed function. Thus, the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite due to the recitations of “a nucleic acid sequence” and “a promoter sequence” as the components i), ii) and/or iii). A nucleic acid sequence or a promoter sequence stands for an order of nucleotides in a nucleic acid or polynucleotide fragment, which is an abstract idea, not a physical component or material.  It is unclear how a nucleic acid sequence can be comprised in the claimed sensor as a physical component i), ii), or iii). For the purpose of examination, the recited terms of components i) - iii) of claim 1 are interpreted, respectively, as a nucleic acid, a promoter, and a nucleic acid. Claim 1 also recites the limitation “the NADP(H) availability”. There is no sufficient antecedent basis for this limitation in the claim. No NADP(H) is recited previously in the claim. It is unclear what specific NADPH source the term refers to.  Claim 1 also recites the limitation “the intracellular fluorescence activity” in the step (V).  There is no sufficient antecedent basis for this limitation in the claim. A cell comprises various components which generate intracellular fluorescence activity. It is unclear which specific intracellular fluorescence activity the recited term refers to, and how it is related to the autofluorescent protein recited previously in the step (I). Based on the disclosure of the specification, the step (V) is interpreted as “identifying individual cells with an increased fluorescent activity in the cell suspension by detecting intracellular fluorescent activity of the individual cells, wherein the presence of the NADP(H)-dependent enzyme in the individual cells increases expression and production of the autofluorescent protein, leading to the increased fluorescent activity”.
Claim 2 is indefinite due to the recitations of “the Sox regulator” and “the soxS promoter sequence”. There is no sufficient antecedent basis for these terms in the claim.  There are various Sox regulators and soxS promoter sequences. It is unclear which specific Sox regulator or soxS promoter sequence the recited terms refer to. For the purpose of examination, the claim 2 is interpreted as “the regulator is a SoxR regulator and the promoter is a promoter of a soxS gene” to be consistent with the interpretation of claim 1.
Claim 3 is indefinite due to the recitations of “the intergenic region from E. coli”, “the SoxR binding sequence”, and “the soxS promoter sequence”. There is no sufficient antecedent basis for these terms in the claim. . It is unclear which specific intergenic region, SoxR binding sequence, or soxS promoter sequence these recited terms refer to. It is noted that the terms “the SoxR binding sequence” and “the soxS promoter sequence” also render the claim indefinite for the reasons indicated above in the rejection of the base claim 1. The claim also recites the limitation “a sequence following the soxS promoter … corresponds at the level of the mRNA … or by a nucleic acid sequence homologous to this”. There is no sufficient antecedent basis for the term of “the level of the mRNA” in the claim. Further, it is unclear what the term “this” specifically refers to, given there are multiple sequences recited previously in the claim. It is unclear how the limitation “by a nucleic acid sequence homologous to this” further limits the claimed sensor or components i) or ii). For the purpose of examination, this limitation is not examined because its true meaning cannot be determined. Based on the disclosure of the specification, the rest of the claim is interpreted as: wherein the component i) is a binding site for SoxR regulator, and the component ii) is a soxS promoter following the binding site; wherein the nanosensor comprises a further nucleic acid downstream of the soxS promoter, which at its mRNA level corresponds to a ribosome binding site; and wherein the components i) and ii) and the further nucleic acid together are formed by an intergenic region between soxR and soxS genes from E. coli.        
Claims 4 and 7 are indefinite due to the recitations of “a nucleic acid … is capable of hybridizing under stringent conditions with a complementary nucleic acid …”. The term “stringent conditions” is not defined in the specification. The recited “stringent” is a relative term. Since the benchmark for stringent conditions is not defined, it is unclear which specific hybridization condition can be considered as a stringent condition, and which specific condition is considered as non- stringent, weak or soft condition. Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claimed subject matter. The claims also recite the limitation “nucleic acid sequence”, which renders the claims indefinite because the recited sequence is an abstract idea for the reasons indicated above in the rejection of the base claim 1. For the purpose of examination, this limitation is interpreted as “nucleic acid”. 
Claim 4 is also indefinite due to the recitation of “components i) and ii) are formed by a nucleic acid …”. It is unclear how the recited nucleic acid is related to the “intergenic region from E. coli”, which also forms the components i) and ii), as defined in the claim 3 upon which the claim 4 depends.   
Claim 5 is indefinite due to the recitations of “the E. coli gene for SoxR”, “the intergenic region from E. coli”, “the SoxR binding sequence”, “the soxS promoter sequence”, and “the level of mRNA”. There is no sufficient antecedent basis for these terms in the claim. It is noted that the terms “the SoxR binding sequence” and “the soxS promoter sequence” also render the claim indefinite for the reasons indicated above in the rejection of the base claim 1.  The claim 5 also defines the “3” nucleic acid segment by the limitation “if appropriate a part sequence of the soxS gene from E. coli …”.  There is no standard set up in the specification for determining which specific conditions can be considered as being appropriate.  One of ordinary skill in the art would not be able to determine under what circumstances it is appropriate to include the portion of the soxS gene in the claimed nanosensor. Thus, the metes and bounds of the claimed subject matter are not clear. For the purpose of examination, the 3 nucleic acid is interpreted as an optional component.
Claim 6 is indefinite due to the recitations of “the E. coli gene for SoxR”, “the intergenic region from E. coli”, “the SoxR binding sequence”, “the soxS promoter sequence”, “the level of mRNA”, and “the mRNA level”. There is no sufficient antecedent basis for these terms in the claim. It is noted that the terms “the SoxR binding sequence” and “the soxS promoter sequence” also render the claim indefinite for the reasons indicated above in the rejection of the base claim 1. The claim also recites the limitation “a nucleic acid sequence homologous to this, as defined above”. No homologous nucleic acid sequence is defined previously in the claim. It is unclear what specific description the limitation “as defined above” refers to. Further, there are multiple nucleic acid sequences previously defined in the claim. It is unclear what specific sequence the term “this” refers to. 
Claim 7 is also indefinite due to the recitation of “the promoter sequence likewise located …” in the components c), d), and e).  This recited term is not defined in the specification. There is no standard set up in the specification for determining what specific promoter sequences can be considered as being likewise located in an E.coli intergenic region. It is unclear whether it is based on similarity of the genomic location, types of genes, or specific sequences in intergenic regions. Thus, the metes and bounds of the claimed subject matter are not clear.    
Claims 8 and 9 are indefinite due to the recitation of “the nucleic acid sequence” for the reasons indicated above in the rejection of the base claim 1. For the purpose of examination, the term is interpreted as “the nucleic acid” to be consistent with the interpretation of the base claim. 
Claim 10 recites the limitation “means of flow cytometry”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as indicated above. However, the written description in the specification fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. Specifically, the disclosure of the instant application is devoid of any structure that performs the function of flow cytometry in the claim. Therefore, the claim 10 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claims 3-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claims 3 and 5-6 define the components i) and ii) as: (1) a nucleic acid for biding a regulator (i.e. a binding site that binds SoxR regulator); (2) a promoter (i.e. a soxS promoter); and (3) a further nucleic acid following the soxS promoter, which at its mRNA level corresponds to a ribosomal binding site. On the other hand, the base claim 1 defines the components i) and ii) as: (1) a nucleic acid that binds a regulator and (2) a promoter following the nucleic acid. Given the components i) and ii) in the dependent claims 3 and 5-6 have an additional element, i.e., a further nucleic acid following the soxS promoter, the scope of Claims 3 and 5-6 is broader than that of the base claim 1. It is noted that Claim 7 does not further limit the scope of the components i) and ii) of claims 5 and 6, upon which it depends. Thus, the scope of Claim 7 is also broader than that of the base claim 1.
Claim 3 defines that the components i) and ii) are formed by a nucleic acid segment from E. coli, whereas the dependent claim 4 defines the components i) and ii) are formed by a nucleic acid b) which can be any nucleic acid of any origin having at least 70% identity to Seq ID No. 1, or formed by a nucleic acid c) which can be any nucleic acid of any origin capable of hybridizing with the nucleic acid of b) or Seq ID No. 1 under an undefined stringent condition.  Given the nucleic acid segments b) and c) can come from any origin, not limited to E.coli, the scope of Claim 4 is broader than that of the base claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent clai0m(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims 1-10 are directed in part to a method for screening and isolating genes that code NADP(H)-dependent enzymes by using an NADP(H) nanosensor introduced into a cell, wherein the nanosensor comprises: a component i), a nucleic acid capable of binding a regulator, and a component ii), a promoter following the nucleic acid i); wherein the components i) and ii) together have a nucleic acid sequence selected from: a) the nucleic acid sequence of SEQ. ID. NO. 1; b) a nucleic acid sequence having at least 70% identity to the sequence of a), being able to bind the regulator (SoxR) such that the affinity of the RNA polymerase for the promoter (of soxS) depends on the oxidation state of SoxR; and c) a nucleic acid sequence which is capable of hybridizing under undefined stringent conditions with a complementary nucleic acid according to the a) or b), being able to bind SoxR such that the affinity of the RNA polymerase for the soxS promoter depends on the oxidation state of SoxR; wherein the nanosensor further comprises a component (1) or (1), i.e. a E. coli gene for the regulator SoxR or a nucleic acid sequence homologous to the soxR gene; wherein the component (α1) or (β1) is selected from: a) a nucleic acid according to SEQ. ID. NO. 2, b) a nucleic acid coding for the polypeptide according to SEQ. ID. NO. 3, c) a nucleic acid having at least 70% identity to the a) or b), coding for a polypeptide capable of binding to the SoxR binding site located in an intergenic region between soxR and soxS from E. coli and influencing the affinity of the RNA polymerase for the soxS promoter; d) a nucleic acid coding for a polypeptide having at least 70% homology to SEQ. ID. NO. 3, being capable of binding to the SoxR binding site in the intergenic region from E. coli and influencing the affinity of the RNA polymerase for the soxS promoter; and e) a nucleic acid capable of hybridizing under undefined stringent conditions with a complementary nucleic acid according to the a), b), c) or d), coding for a polypeptide capable of binding to the SoxR binding site in the intergenic region from E. coli and influencing the affinity of the RNA polymerase for the soxS promoter. Examiner notes that the claims 1-3 and 8-10 are also included in this rejection because the scope of these claims encompasses the NADPH nanosensor comprising components i), ii), (α1) and (β1) specifically defined in claims 4-7. 
It is noted that the nucleic acid sequences of SEQ IDs NO:1 and NO:2 have 85 and 465 nucleotides, respectively; and the amino acid sequence of SEQ ID NO:3 has 154 amino acids, which corresponds to a nucleic acid coding sequence of 465 nucleotides.  The at least 70% identity to the nucleic acid sequences of the “a)” in claim 4 and of the “a)” or “b)” in claim 7 would allow, respectively, up to 25 and 139 nucleotides to differ and be not identical from those in their parent sequences in the form of substitution, deletion, and/or insertion for arriving at the claimed nucleic acids of the “b)” in claim 4 and of the “c)” in claim 7.  It is also noted that the instant claims do not define any specific positions where non-identical nucleotides are present. The non-identical nucleotides may be present at any positions of the nucleotide sequences in the form of substitution, deletion, and/or insertion,.  As such, the scope of the nucleic acids of the “b)” in claim 4 and of the “c)” in claim 7 encompasses hundreds and thousands of millions of different variants of the nucleic acids, differing from SEQ IDs NO:1 and NO:2 and the corresponding coding nucleic acid of SEQ ID NO:3. It is further noted that the scope of the nucleic acid of the “d)” in claim 7 encompasses even a higher number of different variants than that of the “c)” in claim 7, because the claim only requires at least 70% homology at amino acid level, not nucleic acid level, and different codon usages would bring more variations at the nucleic acid level.  With regard to the nucleic acids of the “c)” in claim 4, the “e)” in claim 7, and the “(α1)” or “(β1)” in claims 5 and 6, the scope of these nucleic acids encompasses different variants at numbers even higher than those discussed above. This is because the claims 4 and 7 do not define the stringent conditions under which the nucleic acid hybridizes with the complementary strand, accordingly the stringent conditions can be any conditions, which would allow nucleic acids having less than 70% identity to the parent nuclei acids to hybridize with the complementary strand. Further, the claims 5 and 6 do not define a specific level of the homology, thus the “(α1)” or “(β1)” may be at any homologous levels, e.g. less than 70% identity, to the E. coli soxR gene.    
The specification (Examples) of the instant application discloses only an NADPH nanosensor comprising an E. coli intergenic region between soxR and soxS genes (Seq ID NO: 1), as the components i) and ii), and an E. coli soxR gene (Seq ID NO. 2), as the component (α1) or (β1). The Examples do not disclose any variants of the nucleic acids from SEQ IDs NO:1 and NO:2 and the corresponding coding nucleic acid of SEQ ID NO:3.  The specification provides no information with regard to the structural-functional relationship for the nucleotides in the nucleic acid of Seq ID NO. 1 for their effect on binding SoxR regulator in oxidation state and influencing the affinity of RNA polymerase for the soxS promoter. There is no information in the specification with regard to the structural-functional relationship for the nucleotides in the nucleic acid of Seq ID NO. 2 or the coding nucleic acid of Seq ID NO. 3 for their effect on binding the SoxR-binding site and influencing the affinity of RNA polymerase for the soxS promoter. As such, each variant or homologous nucleic acid, which has at least 70% identity to SEQ ID NO:1 or NO:2 or the coding sequence of SEQ ID NO:3, or is capable of hybridizing a complementary strand of these sequences, or a homolog of soxR, must be screened and tested experimentally by conducting trial-and-error so as to identify variants or homologs which have the claimed function to be used as the components i), ii), (α1) or (β1) for constructing the NADPH nanosensor in the claimed method.  Given an extremely large number of variants and homologs need to be screened and tested, one of skill in the art would have to practice undue experimentation to identify all the nucleic acids having the claimed function for regulator-binding and promoter-controlling through an NADPH-dependent manner. 
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “without such disclosure, the claimed methods cannot be said to have been described.”).

Without additional information, the skilled artisan cannot envision which specific variant or homolog among the nucleic acid variants or homologs listed in claims 4-7 has the claimed function for NADPH-dependent regulator-binding and promoter-controlling, as required by the claims.  Adequate written description requires more than a mere statement that it is part of the invention.  
Therefore, the full breadth of the components i), ii), (α1) and (β1) encompassed by the claims do not meet the written description provision of 35 USC 112, first paragraph.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Siedler et al. (US 2015/0299715, 2015).
Regarding Claims 1 and 10, Siedler et al. teach a method for isolating genes which code for NADP(H)-dependent enzymes, comprising steps: (I) providing an NADP(H) nanosensor; (II) introducing the NADP(H) nanosensor into a cell; (III) introducing a gene which may code for an NADP(H)-dependent enzyme into individual cells of a cell suspension of the cells obtained in step (II); (IV) incubating the cells with a substrate for the NADP(H)-dependent enzyme; (V) identifying individual cells in the cell suspension with an increased activity of NADP(H)-dependent enzymes by detection of intracellular fluorescence activity of the individual cells; (VI) separating off the identified cells from the cell suspension; (VII) isolating the genes coding for an NADP(H)-dependent enzyme in the identified cells, wherein the identified cells are separated off from the cell suspension in step (VI) by means of flow cytometry; and wherein the NADP(H) nanosensor comprises: i) a nucleic acid to which a regulator is capable of binding, wherein oxidation state of the regulator depends on intracellular NADP(H) availability in the cell; ii) a promoter following the nucleic acid i), to which an RNA polymerase is capable of binding, wherein the affinity of the RNA polymerase for the promoter is influenced by the oxidation state of the regulator; and iii) a nucleic acid sequence which is under the control of the promoter ii) and codes for an autofluorescent protein (abstract, Claims 1, 16-17, Fig. 1).
Regarding Claim 2 and 3, Siedler et al. teach: the regulator is a SoxR regulator; the component i) is a binding site for SoxR regulator; the component ii)/the promoter is a soxS promoter located downstream of the binding site; wherein the nanosensor comprises a further nucleic acid downstream of the soxS promoter, which at its mRNA level corresponds to a ribosome binding site; and wherein the components i) and ii) and the further nucleic acid together are formed by an intergenic region between soxR and soxS genes from E. coli (see Siedler et al., claims 2 and 3).
  Regarding Claim 4, Siedler et al. teach the components i) and ii) are formed by the nucleic acid having the sequence according to SEQ. ID. No. 1 (Note: the SEQ ID No. 1 of Siedler et al. is 100% identical to the SEQ. ID. No. 1 of the instant claim (see SEQ ID No. 1 on page 10, claim 4).        
Regarding Claim 5, Siedler et al. teach that the NADP(H) nanosensor comprises: (α1) a SoxR gene from E. coli; (α2) SoxR binding site followed by soxS promoter, downstream of (α1), and a further nuclei acid downstream of the soxS promoter, which at its mRNA level corresponds to a ribosome binding site, as the components i) and ii) which are formed by an intergenic region between soxR and soxS genes from E. coli; and (α4) a nucleic acid sequence, which codes for an autofluorescent protein, downstream of (α2) and which is under the control of the soxS promoter sequence, as the component iii) (see claim 5).
Regarding Claim 6, Siedler et al. teach that the NADP(H) nanosensor comprises:
(β1) a SoxR gene from E. coli; (β2) SoxR binding site followed by soxS promoter, downstream of (β1), and a further nuclei acid downstream of the soxS promoter, which at its mRNA level corresponds to a ribosome binding site, as the components i) and ii) which are formed by an intergenic region between soxR and soxS genes from E. coli; (β3) a soxS gene from E. coli, downstream of (β2), under the control of the soxS promoter; (β3′) a further nuclei acid downstream of (β3) which at its mRNA level corresponds to a ribosome binding site, as the components i) and ii); and (β4) a nucleic acid sequence, which codes for an autofluorescent protein, following (β3′) and which is under the control of the soxS promoter, as component iii) (see claim 6).
Regarding Claim 7, Siedler et al. teach that the component (α1) or (β1) is a nucleic acid having the sequence according to SEQ. ID. No. 2, or a nucleic acid coding for a polypeptide with the amino acid sequence according to SEQ. ID. No. 3 (see claim 7). It is noted that the SEQ IDs NO. 2 and NO. 3 of Siedler et al. are 100% identical to the SEQ. IDs. NO. 2 and NO. 3 of the instant claim, respectively (see SEQ IDs No. 2 and NO. 3 on page 10)
Regarding Claims 8 and 9, Siedler et al. teach that the nucleic acid sequence (iii) which codes for an autofluorescent protein is the gene coding for enhanced yellow fluorescent protein (EYFP) (see claim 9).
Therefore, in view of the teachings of Siedler et al., the method of Claims 1-10 is anticipated by the method of Siedler et al.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653